ITEMID: 001-81063
LANGUAGEISOCODE: ENG
RESPONDENT: TUR
BRANCH: CHAMBER
DATE: 2007
DOCNAME: CASE OF İNCİ (NASIROĞLU) v. TURKEY
IMPORTANCE: 4
CONCLUSION: Violation of P1-1
JUDGES: David Thór Björgvinsson
TEXT: 5. The applicant was born in 1955 and lives in Yalova.
6. In 1975 the Ministry of Defence decided to expropriate a plot of land (plot no. 976), measuring 808 m2 in the Karaköprü area in Şanlıurfa which belonged to the applicant. On 29 September 1975 the amount of compensation for the expropriation was blocked in the Diyarbakır Central Bank, but the applicant never received this sum.
7. On 10 May 1977 the applicant filed an action with the Şanlıurfa Civil Court of General Jurisdiction and requested increased compensation.
8. On 1 April 1979, while the case for increased compensation was pending, the Ministry of Defence informed the Şanlıurfa Land Registration Office that they renounced their decision to expropriate the land in question. The applicant did not pursue her case and in 1982 the first-instance court decided to discontinue the proceedings.
9. In 1988 the Ministry of Defence brought an action before the Şanlıurfa Civil Court of General Jurisdiction and requested the transfer of the title deed to plot no. 976 to the Treasury. On 28 December 1988 the court accepted the request. The applicant was not notified of the proceedings or of the judgment delivered by the first-instance court. On 15 February 1989 the court's decision was announced in a newspaper. Subsequently, on 4 May 1989 the plot was registered in the name of the Treasury.
10. On 28 December 1998, after having learned about the transfer of the title deed of plot no. 976 to the Ministry of Defence, the applicant brought an action before the Şanlıurfa Civil Court of General Jurisdiction and requested compensation for the unlawful seizure of her property. She submitted, inter alia, that she had not been notified of the case lodged by the Ministry of Defence in 1988 or of the judgment delivered by the first-instance court. She argued that the transfer of her title deed was therefore unlawful. In reply, the Ministry of Defence argued that as they had been in actual possession of the land since 1974, the applicant's action for compensation had to be rejected as being time-barred.
11. During the proceedings, the first-instance court ordered an expert report in order to determine the value of the land in question. On 15 September 1999 the first-instance court held an on-site inspection. It was observed that the Ministry of Defence had surrounded the plot in question with a fence. On 20 September 1999 a committee of experts submitted a report to the first-instance court. In their report, the experts determined that the value of plot no. 976 would be 34,934,046,448 Turkish liras (TRL) (approximately 73,000 euros (EUR)).
12. On 19 April 2000 the Şanlıurfa Civil Court of General Jurisdiction dismissed the applicant's case. It found that the Ministry of Defence had been in actual possession of plot no. 976 since 1974 and therefore held that the case was introduced out of the statutory timelimit as provided in Article 38 of the Expropriation Act (Law no. 2942).
13. On 26 September 2000 the Court of Cassation found the applicant's grounds for appeal unfounded and upheld the judgment of the first-instance court. The applicant's request for rectification was further rejected on 15 November 2000.
14. On 10 April 2003 the Constitutional Court annulled Article 38 of Law no. 2942.
15. A full description of the domestic law may be found in Börekçioğulları (Çökmez) and Others v. Turkey (no. 58650/00, §§ 23-29, 19 October 2006).
